Exhibit 10.5

 

TAX SHARING AND INDEMNIFICATION AGREEMENT

 

This Tax Sharing and Indemnification Agreement (this “Agreement”) is entered
into as of the Distribution Date by and between Texas Industries, Inc., a
Delaware corporation (“Distributing”), on behalf of itself and each Distributing
Affiliate, and Chaparral Steel Company, a Delaware corporation (“Controlled”),
and their respective successors.

 

RECITALS

 

WHEREAS, Distributing is the common parent of an affiliated group of
corporations within the meaning of section 1504(a) of the Code, and currently
files consolidated income Tax Returns with the Controlled Affiliates and the
Distributing Affiliates;

 

WHEREAS, Distributing, along with Distributing Affiliates, conducts the cement,
aggregate and concrete products business, which consists of cement production
facilities, sand and gravel and other aggregate operations, and ready-mix
concrete operations (the “Cement Business”);

 

WHEREAS, Controlled, a first-tier subsidiary of Distributing, along with
Controlled Affiliates, conducts the steel products business, which manufactures
structural steel products and steel bar products (the “Steel Business”), as more
fully described in the Form 10 initially filed with the Securities and Exchange
Commission (“SEC”) on May 6, 2005, as amended by Amendment No. 1 filed with the
SEC on June 10, 2005, and as amended by Amendment No. 2 filed with the SEC on
June 27, 2005 (the “Form 10”);

 

WHEREAS, Distributing has agreed to transfer and assign, or cause to be
transferred and assigned, to Controlled all of the assets and liabilities of,
and Subsidiaries that conduct, the Steel Business (the “Contribution”) pursuant
to that certain Separation and Distribution Agreement dated July 6, 2005 (the
“Separation Agreement”);

 

WHEREAS, the Board of Directors of Distributing has determined that it would be
advisable and in the best interests of Distributing and its shareholders for
Distributing to distribute on a pro rata basis to the holders of record of
Distributing common stock, par value $1.00 per share, without any consideration
being paid by such holders, all of the outstanding shares of Controlled common
stock, par value $0.01 per share, owned directly by Distributing (the
“Distribution”);

 

WHEREAS, as part of the Contribution and Distribution, Controlled will declare
and pay a cash dividend of approximately $341 million to Distributing, which
Distributing will use to pay its unrelated creditors (the “Dividend”);

 

WHEREAS, Distributing and Controlled intend that the Contribution and the
Distribution qualify as tax-free to Distributing and its shareholders under
sections 355, 361 and 368(a)(1)(D) of the Code;

 

WHEREAS, Distributing, the Controlled Affiliates, and the Distributing
Affiliates are parties to an amended and restated tax sharing agreement dated as
of June 1, 2002 (the “Existing Tax Sharing Agreement”), which currently governs
the parties’ respective responsibilities for Taxes;

 

WHEREAS, pursuant to the Distribution, the Controlled Affiliates will cease to
be members of the Distributing Consolidated Group;

 

WHEREAS, the parties hereto are entering into this Agreement: to ensure the
tax-free status of the Contribution and the Distribution; to provide certain
indemnities; and to provide for various administrative matters relating to
Taxes, including: (1) the preparation and filing of Tax Returns along with the
payment or refund of Taxes due and payable or receivable thereon; (2) the
retention and maintenance of relevant records necessary to prepare and file
appropriate Tax Returns, as well as the provision for appropriate access to
those records by the parties to this Agreement; (3) the conduct of audits,
examinations, and proceedings by appropriate governmental entities that could
result in a redetermination of Taxes; and (4) the cooperation of all parties
with one another in order to fulfill their duties and responsibilities under
this Agreement and under the Code and other applicable law;



--------------------------------------------------------------------------------

WHEREAS, the parties desire to set forth their respective responsibilities for
Taxes, including any Taxes that could be incurred in connection with the
Distribution; and

 

WHEREAS, the parties hereto intend to incorporate the principles from the
Existing Tax Sharing Agreement into this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements set forth below, the parties do hereby agree as
follows:

 

ARTICLE I

DEFINITIONS

 

Unless otherwise defined in this Agreement, capitalized terms shall have the
meanings ascribed thereto in the Separation Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

1.1. “2005 Year” is defined at Section 3.3(a).

 

1.2. “2006 Year” is defined at Section 3.3(a).

 

1.3. “Adjustment” means any proposed or final change in the taxable income or
Tax Liability of a taxpayer by a Taxing Authority.

 

1.4. “Affiliate” means, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with such Person.

 

1.5. “Agreement” has the meaning set forth in the Preamble to this Agreement.

 

1.6. “Cement Business” has the meaning set forth in the Recitals to this
Agreement.

 

1.7. “Change Month” is defined at Section 2.4.

 

1.8. “Code” means the Internal Revenue Code of 1986, as amended.

 

1.9. “Combined State Tax” means, with respect to each United States state or
local taxing jurisdiction, any income, franchise or similar tax payable to such
state or local taxing jurisdiction in which any Controlled Affiliate files
Returns with a Distributing Affiliate, on a consolidated, combined or unitary
basis for purposes of such Tax.

 

1.10. “Combined State Tax Return” means any Return with respect to any Combined
State Tax that includes any Pre-Distribution Tax Period.

 

1.11. “Contribution” has the meaning set forth in the Recitals to this Agreement
and includes Distributing’s receipt of the Dividend.

 

1.12. “Controlled” has the meaning set forth in the Preamble to this Agreement.

 

1.13. “Controlled Affiliate” means Controlled and any Affiliate of Controlled
after the Distribution Date.

 

1.14. “Controlled Change in Control Tax” means any Tax imposed by reason of Code
section 355(e) or any comparable provision of state or local law as a result of
one or more persons acquiring, directly or indirectly, stock representing a 50%
or greater interest in Controlled or a successor to Controlled.



--------------------------------------------------------------------------------

1.15. “Controlled Indemnified Party” is defined at Section 7.2.

 

1.16. “Controlled Indemnifying Parties” is defined at Section 7.1.

 

1.17. “Controlled Separate Return” means any state or local Tax Return of any
Controlled Affiliate, other than any Combined State Tax Return, that includes
any Pre-Distribution Tax Period.

 

1.18. “Controlled Separate Tax Liability” means an amount equal to the Tax
Liability that Controlled and each Controlled Affiliate would have incurred if
they had filed a consolidated return, combined return or a separate return, as
the case may be, separate from the members of the Distributing Consolidated
Group, for the relevant Tax period, and such amount shall be computed by
Distributing in a manner consistent with the Existing Tax Sharing Agreement.

 

1.19. “Designated Officers” is defined at Section 9.1(b).

 

1.20. “Disputes” is defined at Section 9.1(a).

 

1.21. “Distributing” has the meaning set forth in the Preamble to this
Agreement.

 

1.22. “Distributing Affiliate” means Distributing and any Affiliate of
Distributing (other than a Controlled Affiliate) before, on or after the
Distribution Date, as applicable.

 

1.23. “Distributing Consolidated Group” means the group of companies filing a
consolidated Federal Tax Return or Combined State Tax Return, as the case may
be, that includes Distributing.

 

1.24. “Distributing Consolidated Return” means any consolidated Federal Tax
Return or Combined State Tax Return of the Distributing Consolidated Group that
includes any Pre-Distribution Tax Period.

 

1.25. “Distributing Indemnified Party” is defined at Section 7.1.

 

1.26. “Distributing Indemnifying Parties” is defined at Section 7.2.

 

1.27. “Distribution” has the meaning set forth in the Recitals to this
Agreement.

 

1.28. “Distribution Date” has the meaning set forth in the Separation Agreement.

 

1.29. “Dividend” has the meaning set forth in the Recitals to this Agreement.

 

1.30. “Existing Tax Sharing Agreement” has the meaning set forth in the Recitals
to this Agreement.

 

1.31. “Federal Tax” means any Tax imposed under the Code, including any
interest, penalty or other additions to Tax imposed under Subtitle F of the
Code.

 

1.32. “Federal Tax Return” means any Return with respect to any Federal Taxes
that includes any Pre-Distribution Tax Period.

 

1.33. “Final Determination” means the final resolution of any Tax matter. A
Final Determination shall result from the first to occur of:

 

(a) the expiration of 30 days after the IRS’s acceptance of a Waiver of
Restrictions on Assessment and Collection of Deficiency in Tax and Acceptance of
Overassessment on Form 870 or 870-AD (or any successor comparable form) (the
“Waiver”), except as to reserved matters specified therein, or the expiration of
30 days after acceptance by any other Taxing Authority of a comparable agreement
or form under the laws of any other jurisdiction, including state, local, and
foreign jurisdictions; unless, within such period, the



--------------------------------------------------------------------------------

taxpayer gives notice to the other party to this Agreement of the taxpayer’s
intention to attempt to recover all or part of any amount paid pursuant to the
Waiver by the filing of a timely claim for refund;

 

(b) a decision, judgment, decree, or other order by a court of competent
jurisdiction that is not subject to further judicial review (by appeal or
otherwise) and that has become final;

 

(c) the execution of a closing agreement under Code section 7121, or the
acceptance by the IRS of an offer in compromise under Code section 7122, or
comparable agreements under the laws of any other jurisdiction, including state,
local, and foreign jurisdictions; except as to reserved matters specified
therein;

 

(d) the expiration of the time for filing a claim for refund or for instituting
suit in respect of a claim for refund that was disallowed in whole or part by
the IRS or any other Taxing Authority;

 

(e) the expiration of the applicable statute of limitations; or

 

(f) an agreement by the parties hereto that a Final Determination has been made.

 

1.34. “Indemnified Liability” is defined at Section 7.3.

 

1.35. “Indemnified Parties” is defined at Section 7.2.

 

1.36. “Indemnifying Parties” is defined at Section 7.2.

 

1.37. “Initial Mediation Period” is defined at Section 9.1(b).

 

1.38. “Intercompany Accounts” means the intercompany receivable and payable
accounts that were maintained before the Distribution between Distributing and
Controlled or between Distributing and the relevant Controlled Affiliate.

 

1.39. “IRS” means the Internal Revenue Service.

 

1.40. “IRS Interest Rate” means the rate of interest imposed from time to time
on underpayments of income tax pursuant to Code section 6621(a)(2).

 

1.41. “Opinion Documents” means (i) the Spin-Off Opinion, (ii) the officer’s
certificates issued by Distributing and Controlled to Thompson & Knight LLP in
connection with the Spin-Off Opinion and (iii) all other documents provided by
Distributing and Controlled to Thompson & Knight LLP and on which Thompson &
Knight LLP relied in issuing the Spin-Off Opinion.

 

1.42. “Person” means any natural person, corporation, business trust, joint
venture, association, company, partnership, or government or any agency or
political subdivision thereof.

 

1.43. “Post-Distribution Tax Period” means (i) any tax period ending after the
Distribution Date, and (ii) with respect to a tax period that begins on or
before the Distribution Date and ends after the Distribution Date, such portion
of the tax period that begins on the day after the Distribution Date.

 

1.44. “Pre-Distribution Tax Period” means (i) any tax period beginning and
ending before or on the Distribution Date, and (ii) with respect to a tax period
that begins on or before and ends after the Distribution Date, such portion of
the tax period that begins before the Distribution Date and ends at the close of
the Distribution Date.



--------------------------------------------------------------------------------

1.45. “Private Letter Ruling” means a private letter ruling from the IRS to the
effect that a transaction does not prevent the Contribution or the Distribution
from qualifying for tax-free treatment for Distributing or its shareholders
under Code Sections 355, 361 or 368(a)(1)(D) and any other applicable sections
of the Code, assuming that the Distribution would have qualified for tax-free
treatment if such transaction did not occur, which ruling is in form and
substance reasonably satisfactory to Distributing. Such a ruling may rely upon,
and may assume the accuracy of, any representations given in any Opinion
Document, and any customary representations or assumptions.

 

1.46. “Proceeding” is defined at Section 8.2(a).

 

1.47. “Return” means any return, declaration, report, claim for refund, or
information or return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

1.48. “SEC” has the meaning set forth in the Recitals to this Agreement.

 

1.49. “Separation Agreement” has the meaning set forth in the Recitals to this
Agreement.

 

1.50. “Separation Tax” means any Tax (other than any Controlled Change in
Control Tax) imposed on any Distributing Affiliate or Controlled Affiliate in
connection with the Contribution and Distribution that would not have occurred
had the Contribution and Distribution not occurred.

 

1.51. “Short Period” is defined at Section 3.3(a).

 

1.52. “Spin-Off Opinion” means the opinion received from Thompson & Knight LLP
to the effect that the Distribution and the Contribution will qualify as
tax-free to Distributing and its shareholders under sections 355, 361 and
368(a)(1)(D) of the Code.

 

1.53. “Steel Business” has the meaning set forth in the Recitals to this
Agreement.

 

1.54. “Subsidiary” means with respect to Distributing or Controlled, any Person
of which Distributing or Controlled, respectively, controls or owns, directly or
indirectly, more than 50% of the stock or other equity interest entitled to vote
on the election of members to the board of directors or similar governing body.

 

1.55. “Substantial Negotiations” means discussions of significant economic terms
(for example, the exchange ratio in a merger) by one or more officers,
directors, or controlling shareholders of any Distributing Affiliate or
Controlled Affiliate or another Person or Persons with the implicit or explicit
permission of one or more officers, directors, or controlling shareholders of
any Distributing Affiliate or Controlled Affiliate. This definition shall be
interpreted consistently with the definition of “substantial negotiations”
contained in Treas. Reg. § 1.355-7(h)(1).

 

1.56. “Tax Asset” means any Tax Item that may have the effect of producing a Tax
Benefit.

 

1.57. “Tax Benefit” means a reduction in the Tax Liability of a taxpayer
(whether a Distributing Affiliate or a Controlled Affiliate) for any taxable
period. Except as otherwise provided in this Agreement, a Tax Benefit shall be
deemed to have been realized or received from a Tax Item in a taxable period
only if and to the extent that the Tax Liability of the taxpayer for such
period, after taking into account the effect of the Tax Item on the Tax
Liability of such taxpayer in all prior periods, is less than it would have been
if such Tax Liability were determined without regard to such Tax Item.

 

1.58. “Taxes” means all federal, state, local and foreign gross or net income,
gross receipts, withholding, payroll, franchise, transfer, sales, use, value
added, estimated or other taxes of any kind whatsoever or similar charges and
assessments, including all interest, penalties and additions imposed with
respect to such amounts which any Distributing Affiliate or any Controlled
Affiliate is required to pay, collect or withhold, together with any interest
and any penalties, additions or additional amounts imposed with respect thereto,
and “Tax” means any of the Taxes.



--------------------------------------------------------------------------------

1.59. “Taxing Authority” means the IRS or any other governmental authority or
any subdivision, agency, commission or authority thereof or any
quasi-governmental or private body having jurisdiction pursuant to applicable
law over the assessment, determination, collection or imposition of any Tax.

 

1.60. “Tax Item” means any item of income, gain, loss, deduction, credit,
recapture of credit, or any other item (including basis) which may have the
effect of increasing or decreasing Taxes paid or payable.

 

1.61. “Tax Liability” means the net amount of Taxes due and paid or payable for
any taxable period, determined after applying all tax credits and all applicable
carrybacks or carryovers for net operating losses, net capital losses, unused
general business tax credits, or any other Tax Items arising from a prior or
subsequent taxable period, and all other relevant adjustments.

 

1.62. “Tax Returns” means all reports, estimates, declarations of estimated tax,
information statements and returns relating to, or required to be filed in
connection with any Taxes, including information returns or reports with respect
to backup withholding and other payments to third parties.

 

1.63. “Unqualified Tax Opinion” means an unqualified “will” opinion of tax
counsel to the effect that a transaction does not prevent the Contribution or
the Distribution from qualifying for tax-free treatment for Distributing or its
shareholders under Code sections 355, 361 or 368(a)(1)(D) and any other
applicable sections of the Code, assuming that the Distribution would have
qualified for tax-free treatment if such transaction did not occur, which
opinion is in form and substance reasonably satisfactory to Distributing. An
Unqualified Tax Opinion may rely upon, and may assume the accuracy of, any
representations given in any Opinion Document, and any customary representations
contained in an officer’s certificate delivered by an officer of Distributing or
Controlled to such counsel.

 

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS.

 

2.1. Designation of Agent. With regard to each Distributing Consolidated Return,
each Controlled Affiliate hereby irrevocably authorizes and designates
Distributing as its agent, coordinator, and administrator, for the purpose of
taking any and all actions (including the execution of waivers of applicable
statutes of limitation) necessary or incidental to the filing of any such Tax
Return or other Tax proceedings, and for the purpose of making payments to, or
collecting refunds from, any Taxing Authority, provided that Controlled may
continue to participate in any such Tax proceedings as provided herein.

 

2.2. Distributing Consolidated Returns. Distributing will prepare all
Distributing Consolidated Returns. Distributing shall have the exclusive right
to (a) file, prosecute, compromise, or settle any claim for refund, and (b)
determine whether any refunds to which the Distributing Consolidated Group may
be entitled shall be received by way of refund or credit against the Tax
Liability of the Distributing Consolidated Group.

 

2.3. Taxable Period Ends on Distribution Date. Unless prohibited by applicable
law, any taxable period of any Controlled Affiliate that is included in a
Distributing Consolidated Return that includes the Distribution Date shall end
on the Distribution Date.

 

2.4. Allocation. The books of each Controlled Affiliate shall be closed (a) at
the end of the month preceding the month that includes the Distribution Date and
(b) at the end of the month that includes the Distribution Date (the “Change
Month”). Items of income and deduction of each Controlled Affiliate for the
Change Month will be ratably allocated on a daily basis consistent with Treasury
Regulation section 1.1502-76(b)(2)(iii), except that extraordinary items within
the meaning of Treasury Regulation section 1.1502-76(b)(2)(ii)(C) are not
subject to proration. Rather, extraordinary items will be allocated to the day
they are taken into account.

 

2.5. Controlled Separate Returns. Controlled shall be solely responsible for the
preparation and filing of all Controlled Separate Returns. Controlled shall be
responsible for paying to the applicable Taxing Authorities all Taxes shown as
due from any Controlled Affiliate on the Controlled Separate Returns.



--------------------------------------------------------------------------------

2.6. Post-Distribution Conduct of Controlled. On or after the Distribution Date,
Controlled will not, nor will it permit any Controlled Affiliate to, make or
change any accounting method, change its taxable year, amend any Return or take
any Tax position on any Return, take any other action, omit to take any action,
or enter into any transaction, that may reasonably be expected to result in, or
does result in, any increased Tax Liability or reduction of any Tax Asset of the
Distributing Consolidated Group or any Distributing Affiliate.

 

2.7 Allocation of Consolidated Alternative Minimum Tax. Distributing shall
allocate a portion of the consolidated alternative minimum tax credit of the
Distributing Consolidated Group, if any, to Controlled. Distributing, in its
sole discretion, shall apply any reasonable method consistent with the purposes
of the alternative minimum tax credit to make such allocation, including the
allocation method currently provided under Prop. Treas. Reg. § 1.1502-55(h)(6).

 

2.8 Allocation of Pre-Distribution Earnings and Profits. Distributing and
Controlled agree to allocate earnings and profits of Distributing between
Distributing and Controlled in accordance with Treas. Reg. § 1.312-10.

 

ARTICLE III

TAX SHARING

 

3.1. Controlled’s Liability for Taxes. Controlled and each Controlled Affiliate
shall be jointly and severally liable for the following Taxes, and shall be
entitled to receive and retain all refunds of Taxes previously incurred by
Controlled or the Steel Business with respect to such Taxes:

 

(a) all Taxes incurred with respect to all Distributing Consolidated Returns to
the extent that such Taxes are related to (i) a Controlled Separate Tax
Liability or (ii) the Steel Business for any taxable period;

 

(b) all Taxes related to Controlled Separate Returns as provided for in Section
2.5 of this Agreement; and

 

(c) all Taxes incurred with respect to Controlled and any Controlled Affiliate
for any Post-Distribution Tax Period.

 

3.2. Distributing’s Liability for Taxes. Distributing and each Distributing
Affiliate shall be jointly and severally liable for the following Taxes, and
shall be entitled to receive and retain all refunds of Taxes previously incurred
by Distributing with respect to such Taxes:

 

(a) except as provided for in Section 3.1(a), all Taxes incurred with respect to
all Distributing Consolidated Returns; and

 

(b) all Taxes incurred with respect to Distributing and any Distributing
Affiliate for any Post-Distribution Tax Period.

 

3.3. Payment of Allocable Taxes.

 

(a) Within ten (10) days before the date that Distributing files the
Distributing Consolidated Return for the taxable year ending May 31, 2005 (the
“2005 Year”), Controlled shall pay (or shall cause the relevant Controlled
Affiliate to pay) to Distributing an amount equal to the Controlled Separate Tax
Liability for the 2005 Year, if any, minus any Taxes paid by or credited to
Controlled or any Controlled Affiliate with respect to the 2005 Year (including
estimated tax payments and any amounts for such Taxes reflected in the
Intercompany Accounts). This Section 3.3(a) shall also apply with respect to the
Distributing Consolidated Return for the portion of the taxable year ending May
31, 2006 (the “2006 Year”) that ends on the Distribution Date (the “Short
Period”), applying the principles of Section 2.4.



--------------------------------------------------------------------------------

(b) If Controlled or a Controlled Affiliate generates a net operating loss for
federal income tax purposes rather than a Controlled Separate Tax Liability on a
stand-alone basis as determined pursuant to the Existing Tax Sharing Agreement
and past practice for the Short Period or the 2005 Year, Distributing shall pay
to Controlled an amount equal to the product obtained by multiplying 35% by the
amount of such loss. Distributing shall pay such amount to Controlled within ten
(10) days before the date that Distributing files the Distributing Consolidated
Return for the 2006 Year or 2005 Year, whichever is applicable. Distributing
shall not, however, make any such payment to the extent that (i) any portion of
Distributing’s consolidated net operating loss for federal income tax purposes
from the 2005 Year or the Short Period is carried over to the first
Post-Distribution Tax Period of Controlled or a Controlled Affiliate or (ii)
Distributing has previously paid Controlled or a Controlled Affiliate (via
adjustment of Intercompany Accounts, this Section 3.3, or otherwise).

 

(c) If any Tax Return for a Pre-Distribution Tax Period is examined by a Taxing
Authority and such examination results in additional Controlled Separate Return
Liability or a reduction in a net operating loss for which Distributing
previously paid Controlled or a Controlled Affiliate (via adjustment of
Intercompany Accounts, this Section 3.3, or otherwise), Controlled (or a
Controlled Affiliate, if appropriate) shall pay (or cause the Controlled
Affiliate to pay) to Distributing an amount equal to either the increase in
Controlled Separate Return Liability or the product of (i) the decrease in net
operating loss and (ii) 35%, as applicable, within thirty (30) days after a
Final Determination.

 

(d) If any Tax Return for a Pre-Distribution Tax Period is examined by a Taxing
Authority and such examination results in a lower Controlled Separate Return
Liability or a higher net operating loss of Controlled or a Controlled Affiliate
that is utilized in a Distributing Consolidated Return, Distributing shall pay
to Controlled an amount equal to either the decrease in Controlled Separate
Return Liability or the product of (i) the increase in net operating loss and
(ii) 35%, within thirty (30) days after a Final Determination.

 

(e) If a deduction reported by a Distributing Affiliate is allocated, in whole
or in part, to a Controlled Affiliated pursuant to a Final Determination, then
(i) Section 3.3(d) will not apply, and (ii) Controlled will promptly pay to
Distributing 35% times the amount of such deduction to the extent such deduction
created or increased a net operating loss for a Controlled Affiliate for a
Pre-Distribution Tax Period which a Controlled Affiliated carried over to a
Post-Distribution Tax Period.

 

(f) The provisions of this Section 3.3 are intended to conform to the Existing
Tax Sharing Agreement and the parties’ usual course of dealing and past practice
and shall be interpreted consistently therewith.

 

3.4. Separation Taxes. Notwithstanding anything in this Agreement to the
contrary, Controlled shall indemnify and hold harmless each Distributing
Affiliate against liability for (i) any Controlled Change in Control Tax and
(ii) any Separation Tax for which Controlled or its Affiliates has an obligation
to indemnify Distributing under any provision of this Agreement. Distributing
shall indemnify and hold harmless each Controlled Affiliate against liability
for all other Separation Taxes.

 

ARTICLE IV

COOPERATION AND EXCHANGE OF INFORMATION; AUDITS AND ADJUSTMENTS

 

4.1. Tax Return Information.

 

(a) Controlled shall, and shall cause each appropriate Controlled Affiliate to,
provide Distributing with all information and other assistance reasonably
requested by Distributing to enable the Distributing Affiliates to prepare and
file Distributing Consolidated Returns required to be filed by them pursuant to
this Agreement.



--------------------------------------------------------------------------------

(b) Distributing shall, and shall cause each appropriate Distributing Affiliate
to, provide Controlled with all information and other assistance reasonably
requested by Controlled to enable the Controlled Affiliates to prepare and file
Controlled Separate Returns required to be filed by them pursuant to this
Agreement.

 

4.2. Audits and Adjustments.

 

(a) Whenever a Distributing Affiliate or Controlled Affiliate receives in
writing from the IRS or any other Taxing Authority notice of an Adjustment that
may give rise to a payment from the other party under this Agreement or
otherwise affect the other party’s Taxes, Distributing or Controlled, as the
case may be, shall give written notice of the Adjustment to the other party in
accordance with the terms of Article VIII. The audit shall be controlled and
settled pursuant to the terms of that article.

 

(b) Controlled agrees to cooperate reasonably, and shall cause each Controlled
Affiliate to cooperate reasonably, with Distributing in the negotiation,
settlement, or litigation of any liability for Taxes of any Distributing
Affiliate.

 

(c) Distributing agrees to cooperate reasonably, and shall cause each
Distributing Affiliate to cooperate reasonably, with Controlled in the
negotiation, settlement, or litigation of any liability for Taxes of any
Controlled Affiliate.

 

(d) Distributing will reasonably promptly notify Controlled in writing of any
Adjustment involving a change in the tax basis of any asset of any Controlled
Affiliate, specifying the nature of the change so that such Controlled Affiliate
will be able to reflect the revised basis on its tax books and records for
periods beginning on or after the Distribution Date.

 

4.3. Controlled Carrybacks. Whenever permitted to do so by applicable law, and
unless agreed otherwise by Distributing, Controlled shall elect to relinquish
any carryback period which would include any Pre-Distribution Tax Period.

 

For purposes of this Article IV, the term “party” shall refer to any
Distributing Affiliate and any Controlled Affiliate, as the case may be.

 

ARTICLE V

RETENTION OF RECORDS

 

5.1. Retention of Records. Distributing and Controlled agree to retain the
appropriate records that may affect the determination of the liability for Taxes
of any Controlled Affiliate or Distributing Affiliate, respectively, until such
time as there has been a Final Determination with respect to such liability for
Taxes. A party may satisfy its obligations under the preceding sentence by
allowing the other party to duplicate records at such second party’s request and
expense.

 

5.2. Statute of Limitations. Distributing and Controlled will notify each other
in writing of any waivers or extensions of the applicable statute of limitations
that may affect the period for which any materials, records, or documents must
be retained.

 

ARTICLE VI

COVENANTS

 

6.1. Distributing Covenants. Distributing covenants to Controlled that no
Distributing Affiliate will take any action or fail to take any action that
would cause the Contribution or the Distribution to fail to qualify as tax-free
under Code sections 355, 361 and 368(a)(1)(D) or any corresponding provision of
state or local law. Without limiting the foregoing, Distributing covenants to
Controlled that:

 

(a) During the six-month period following the Distribution Date, no Distributing
Affiliate will liquidate, merge, or consolidate with any Person.



--------------------------------------------------------------------------------

(b) During the six-month period following the Distribution Date, no Distributing
Affiliate will sell, exchange, distribute, or otherwise dispose of assets to any
Person, except in the ordinary course of business.

 

(c) Following the Distribution, Distributing and its Subsidiaries will, for at
least two years, continue the active conduct of the Cement Business.

 

(d) No Distributing Affiliate will take any action inconsistent with the
information and representations in the Opinion Documents.

 

(e) For two years following the Distribution, no Distributing Affiliate will
repurchase stock of Distributing in a manner contrary to the requirements of
Revenue Procedure 96-30 or in a manner contrary to the representations made in
the Opinion Documents.

 

(f) No Distributing Affiliate will permit its agents to take any of the actions
described in items (a) through (e) above on its behalf.

 

6.2. Controlled Covenants. Controlled covenants to Distributing that no
Controlled Affiliate will take any action or fail to take any action, which
action or failure to act would cause the Contribution or the Distribution to
fail to qualify as tax-free under Code sections 355, 361 and 368(a)(1)(D) or any
corresponding provision of state or local law. Without limiting the foregoing,
Controlled covenants to Distributing that:

 

(a) During the six-month period following the Distribution Date, no Controlled
Affiliate will liquidate, merge, or consolidate with any Person, or enter into
any Substantial Negotiations, agreements, understandings, or arrangements with
respect to any such transaction.

 

(b) During the six-month period following the Distribution Date, no Controlled
Affiliate will sell, exchange, distribute, or otherwise dispose of assets to any
Person, or enter into any Substantial Negotiations, agreements, understandings,
or arrangements with respect to any such transaction, except in the ordinary
course of business.

 

(c) Following the Distribution, Controlled and its Subsidiaries will, for a
minimum of two years, continue the active conduct of the Steel Business.

 

(d) No Controlled Affiliate will take any action inconsistent with the
information and representations in the Opinion Documents.

 

(e) For two years following the Distribution, no Controlled Affiliate will
repurchase stock of Controlled in a manner contrary to the requirements of
Revenue Procedure 96-30 or in a manner contrary to the representations made in
the Opinion Documents.

 

(f) No Controlled Affiliate will permit its agents to take any of the actions
described in items (a) through (e) above on its behalf.

 

6.3. Exceptions. Other than with respect to the matters described in Section
6.2(a) or Section 6.2(b), any Distributing Affiliate or Controlled Affiliate may
take actions inconsistent with the covenants contained in Article VI if
Distributing or Controlled, as the case may be, obtains an Unqualified Tax
Opinion or a Private Letter Ruling, it being understood that each party hereto
agrees to cooperate with the party seeking such opinion or ruling and to use its
reasonable best efforts to assist the party seeking such opinion or ruling in
its attempting to obtain, as expeditiously as possible, any opinion or ruling
described in this Section 6.3.



--------------------------------------------------------------------------------

ARTICLE VII

INDEMNITY OBLIGATIONS

 

7.1. Controlled Indemnity. Each Controlled Affiliate (collectively, jointly and
severally, the “Controlled Indemnifying Parties”) will jointly and severally
indemnify each Distributing Affiliate (each a “Distributing Indemnified Party”)
against and hold them harmless from:

 

(a) any Tax incurred with respect to all Distributing Consolidated Returns to
the extent that such Taxes are related to (i) a Controlled Separate Tax
Liability or (ii) the Steel Business for any taxable period, but excluding (for
purposes of this Section 7.1(a)) any Separation Taxes;

 

(b) any separate state and local Tax of any Controlled Affiliate;

 

(c) any Separation Taxes resulting from a breach by a Controlled Indemnifying
Party of (i) any representation or covenant in an Opinion Document (as such
representation is modified, qualified or elaborated in any subsequent Opinion
Document), (ii) any representation, covenant or other agreement set forth in
this Agreement, or (iii) any agreements or covenants between a Distributing
Affiliate and a Controlled Affiliate pertaining to Tax matters;

 

(d) any Controlled Change in Control Tax;

 

(e) any Tax Liability arising from an Adjustment for which Controlled is
responsible under Section 3.3;

 

(f) any Tax imposed on a Distributing Affiliate as a result of Controlled’s
failure to cooperate with Distributing under Article VIII; and

 

(g) any Tax imposed on a Distributing Affiliate resulting from Controlled’s
adoption of a position inconsistent with the allocation set out in Section 2.4.

 

7.2. Distributing Indemnity. Each Distributing Affiliate (collectively, jointly
and severally, the “Distributing Indemnifying Parties” and, together with
Controlled Indemnifying Parties, the “Indemnifying Parties”) will jointly and
severally indemnify each Controlled Affiliate (each a “Controlled Indemnified
Party” and, together with the Distributing Indemnified Parties, the “Indemnified
Parties”) against and hold them harmless from:

 

(a) any Distributing Consolidated Group Taxes, excluding any such Taxes for
which Controlled is required to indemnify Distributing under Section 7.1 of this
Agreement, and (for purposes of this Section 7.2) any Separation Taxes;

 

(b) any separate state or local Tax and any foreign Tax of any Distributing
Affiliate;

 

(c) any liability or damage arising from the breach by any Distributing
Affiliate of (i) any representation or covenant in an Opinion Document (as such
representation is modified, qualified or elaborated in any subsequent Opinion
Document), (ii) any representation, covenant or other agreement set forth in
this Agreement, or (iii) any agreements or covenants between a Distributing
Affiliate and a Controlled Affiliate pertaining to Tax matters;

 

(d) any Separation Taxes (other than such Taxes for which Controlled is required
to indemnify Distributing under Section 7.1);

 

(e) any Tax liability arising from an Adjustment for which Distributing is
responsible under Section 3.3; and



--------------------------------------------------------------------------------

(f) any Tax imposed on a Controlled Affiliate (other than a Separation Tax) as a
result of Distributing’s failure to cooperate with Controlled under Article
VIII.

 

7.3. Amount of Indemnity. The amount of Tax included in any item described in
Section 7.1 or 7.2 (each an “Indemnified Liability”) that is incurred by any
Indemnified Party shall be determined pursuant to Section 3.3. If Section 3.3
does not address the amount of an Indemnified Liability, in the case of a Tax
based or determined with reference to income for any year, the amount of Tax
included in any item described in Section 7.1 or 7.2 shall be the difference
between (x) the actual Tax incurred by the Indemnified Party for such year and
(y) the amount of Tax that the Indemnified Party would have paid in such year
absent the Tax Items (or adjustments thereto) in that year or any prior year
giving rise to the Indemnified Liability. For the avoidance of doubt, if an
Adjustment to any Tax Item would have resulted in additional Tax paid but for
the availability of net operating losses or tax credits, the Indemnifying Party
shall indemnify the Indemnified Party when, as, and to the extent that such loss
or credit carryforward would otherwise have been available to reduce any Tax.

 

7.4. Tax Consequences of Payments. All amounts payable under this Agreement
shall be treated as adjustments to the amount of the Contribution, provided that
if any Taxing Authority determines that the amounts received by an Indemnified
Party nevertheless are taxable, then the Indemnifying Party shall make
additional payments to the Indemnified Party so that the Indemnified Party is
made whole on an after-tax basis. For this purpose, the amount of Taxes imposed
on the payments shall be determined based on the taxing jurisdiction’s highest
marginal Tax rate applicable to taxable income of corporations such as the
Indemnified Party on income of the character subject to tax and indemnified
against under this Article VII for the taxable period in which the Distribution
occurs (net of any federal Tax Benefit from state and local Taxes).

 

ARTICLE VIII

PROCEDURAL ASPECTS OF INDEMNITY

 

8.1. General.

 

(a) If either any Indemnified Party or any Indemnifying Party receives any
written notice of deficiency, claim or Adjustment or any other written
communication from any Taxing Authority that may result in an Indemnified
Liability, the party receiving such notice or communication shall promptly give
written notice thereof to the other party, provided that any delay by an
Indemnified Party in so notifying an Indemnifying Party shall not relieve the
Indemnifying Party of any liability hereunder, except to the extent (i) such
delay restricts the ability of the Indemnifying Party to contest the resulting
Indemnified Liability administratively or in the courts in accordance with
Section 8.2 and (ii) the Indemnifying Party is materially and adversely
prejudiced by the delay.

 

(b) The parties hereto undertake and agree that from and after such time as they
obtain knowledge that any representative of a Taxing Authority has begun to
investigate or inquire into the Distribution (whether or not such investigation
or inquiry is a formal or informal investigation or inquiry), the party
obtaining such knowledge shall (i) notify the other party thereof, provided that
any delay by an Indemnified Party in so notifying an Indemnifying Party shall
not relieve the Indemnifying Party of any liability hereunder (except to the
extent (A) such delay restricts the ability of the Indemnifying Party to contest
the resulting Indemnified Liability administratively or in the courts in
accordance with Section 8.2 and (B) the Indemnifying Party is materially and
adversely prejudiced by such delay), (ii) consult with the other party from time
to time as to the conduct of such investigation or inquiry, (iii) provide the
other party with copies of all correspondence with such Taxing Authority or any
representative thereof pertaining to such investigation or inquiry, and (iv)
arrange for a representative of the other party to be present at all meetings
with such Taxing Authority or any representative thereof pertaining to such
investigation or inquiry.



--------------------------------------------------------------------------------

8.2. Contests.

 

(a) Provided that (i) an Indemnifying Party shall furnish the Indemnified Party
with evidence reasonably satisfactory to the Indemnified Party of the
Indemnifying Party’s ability to pay the full amount of the Indemnified Liability
and (ii) such Indemnifying Party acknowledges in writing that the asserted
liability is an Indemnified Liability, such Indemnifying Party may assume and
direct the defense or settlement of any tax examination, administrative appeal,
hearing, arbitration, suit or other proceeding (each a “Proceeding”) commenced,
filed or otherwise initiated or convened to investigate or resolve the existence
and extent of such liability.

 

(b) If the Indemnified Liability is grouped with other unrelated asserted
liabilities or issues in the Proceeding, the parties shall use their respective
best efforts to cause the Indemnified Liability to be the subject of a separate
Proceeding. If such severance is not possible, the Indemnifying Party shall
assume and direct and be responsible only for the matters relating to the
Indemnified Liability. The Indemnified Party may settle, partially settle, or
otherwise resolve any controversy involving the Indemnified Party’s Tax Return
to which the particular Adjustment relates, so long as the Indemnified Party
does not settle, partially settle, or otherwise resolve the controversy in a
manner inconsistent with the Indemnifying Party’s position, without prior
written consent, which may not be unreasonably withheld, from the Indemnifying
Party.

 

(c) Notwithstanding the foregoing, if at any time during a Proceeding controlled
by an Indemnifying Party pursuant to Section 8.2(a) such Indemnifying Party
fails to provide evidence reasonably satisfactory to the Indemnified Party of
its ability to pay the full amount of the Indemnified Liability or the
Indemnified Party reasonably determines, after due investigation, that such
Indemnifying Party could not pay the full amount of the Indemnified Liability,
then the Indemnified Party may assume control of the Proceedings after the
expiration of seven (7) days after the giving of written notice to the
Indemnifying Party notifying such party of the Indemnified Party’s intent to
assume control of the Proceedings.

 

(d) In addition to amounts referred to in Section 3.3, Section 7.1, or Section
7.2, an Indemnifying Party shall pay all reasonable out-of-pocket expenses and
other costs related to the Indemnified Liability, including but not limited to
fees for attorneys, accountants, expert witnesses or other consultants retained
by such Indemnifying Party and/or the Indemnified Party. To the extent that any
such expenses and other costs have been or are paid by an Indemnified Party, the
Indemnifying Party shall promptly reimburse the Indemnified Party therefor.

 

(e) An Indemnifying Party shall not pay (unless otherwise required by a proper
notice of levy and after prompt notification to the Indemnified Party of receipt
of notice and demand for payment), settle, compromise or concede any portion of
the Indemnified Liability without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. An Indemnifying Party shall,
on a timely basis, keep the Indemnified Party informed of all developments in
the Proceeding and provide the Indemnified Party with copies of all pleadings,
briefs, orders, and other written papers.

 

(f) Any Proceeding that is not controlled or which is no longer controlled by an
Indemnifying Party pursuant to this Section 8.2 shall be controlled and directed
exclusively by the Indemnified Party, and any related reasonable out-of-pocket
expenses and other costs incurred by the Indemnified Party, including but not
limited to fees for attorneys, accountants, expert witness or other consultants,
shall be reimbursed by the Indemnifying Party. An Indemnified Party will not be
required to pursue the claim in federal district court, the Court of Federal
Claims or any state or foreign court if, as a prerequisite to such court’s
jurisdiction, the Indemnified Party is required to pay the asserted liability,
unless the funds necessary to invoke such jurisdiction are provided by the
Indemnifying Party.



--------------------------------------------------------------------------------

8.3. Time and Manner of Payment. An Indemnifying Party shall pay to the
Indemnified Party the amount of the Indemnified Liability and any expenses or
other costs indemnified against (less any amount paid directly by an
Indemnifying Party to the Taxing Authority) no less than seven (7) days prior to
the date payment of the Indemnified Liability is to be made to the Taxing
Authority. Such payment shall be paid by wire transfer of immediately available
funds to an account designated by the Indemnified Party by written notice given
to the Indemnifying Party at least three (3) days prior to the due date of such
payment. If an Indemnifying Party delays making payment beyond the due date
hereunder, such party shall pay interest on the amount unpaid at the IRS
Interest Rate for each day and the actual number of days for which any amount
due hereunder is unpaid.

 

8.4. Refunds. In connection with this Agreement, if an Indemnified Party
receives a refund in respect of amounts paid by an Indemnifying Party to any
Taxing Authority on its behalf, or should any such amounts that would otherwise
be refundable to the Indemnifying Party be applied by the Taxing Authority to
obligations of the Indemnified Party unrelated to an Indemnified Liability, then
such Indemnified Party shall, promptly following receipt (or notification of
credit), remit such refund and any related interest to such Indemnifying Party.

 

8.5. Cooperation. The parties shall cooperate with one another in a timely
manner in any administrative or judicial Proceeding involving any matter that
may result in an Indemnified Liability.

 

8.6. Affiliates. Distributing agrees and acknowledges that Distributing shall be
responsible for the performance of the obligations of each Distributing
Affiliate under this Agreement. Controlled agrees and acknowledges that
Controlled shall be responsible for the performance of the obligations of each
Controlled Affiliate under this Agreement.

 

8.7. Application to Present and Future Subsidiaries. This Agreement is being
entered into by Distributing and Controlled on behalf of themselves and each
Distributing Affiliate and each Controlled Affiliate, respectively. This
Agreement shall constitute a direct obligation of each such affiliate and shall
be deemed to have been readopted and affirmed on behalf of any corporation or
other entity that becomes a Distributing Affiliate or a Controlled Affiliate in
the future.

 

ARTICLE IX

DISPUTE RESOLUTION

 

9.1. Disputes.

 

(a) Resolution of any and all disputes arising from or in connection with this
Agreement, whether based on contract, tort, statute, or otherwise, including,
but not limited to, disputes in connection with claims by third parties
(collectively, “Disputes”) shall be subject to the provisions of this Section
9.1; provided, however, that nothing contained herein shall preclude either
party from seeking or obtaining (i) injunctive relief or (ii) equitable or other
judicial relief to enforce the provisions hereof or to preserve the status quo
pending resolution of Disputes hereunder.

 

(b) Either party may give the other party written notice of any Dispute not
resolved in the normal course of business. The parties shall attempt in good
faith to resolve any Dispute promptly by negotiation between executives of the
parties who have authority to settle the controversy and who are at a higher
level of management than the persons with direct responsibility for
administration of this Agreement. Within 30 days after the giving of the notice,
the foregoing executives of both parties shall meet at a mutually acceptable
time and place, and thereafter as often as they reasonably deem necessary for a
period not to exceed 15 days, to attempt to resolve the Dispute. All reasonable
requests for information made by one party to the other will be honored. If the
parties do not resolve the Dispute within such 15-day period (the “Initial
Mediation Period”), the parties shall attempt in good faith to resolve the
Dispute by negotiation between (a) in the case of Distributing, the Chief
Financial Officer, and (b) in the case of Controlled, the Chief Financial
Officer (collectively, the “Designated Officers”). Such officers shall meet at a
mutually acceptable time and place



--------------------------------------------------------------------------------

(but in any event no later than 15 days following the expiration of the Initial
Mediation Period) and thereafter as often as they reasonably deem necessary for
a period not to exceed 15 days, to attempt to resolve the Dispute.

 

(c) If the Dispute has not been resolved by negotiation within 75 days of the
giving of the first party’s notice, or if the parties failed to meet within 30
days of the first party’s giving of notice, or if the Designated Officers failed
to meet within 60 days of the first party’s giving of notice, either party may
commence any litigation or other procedure allowed by law.

 

ARTICLE X

GENERAL

 

10.1. Term of the Agreement. This Agreement shall become effective as of the
Distribution Date, and except as expressly provided herein, shall continue in
full force and effect indefinitely.

 

10.2. Injunctions. The parties acknowledge that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with its specific terms or were otherwise breached. The parties
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court having jurisdiction, such remedy being in
addition to any other remedy to which they may be entitled at law or in equity.

 

10.3. Assignment. Neither of the parties may assign or delegate any of its
rights or duties under this Agreement without the prior written consent of the
other party, which consent will not be unreasonably withheld. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties hereto and
their respective successors and permitted assigns.

 

10.4. Further Assurances. Subject to the provisions hereof, the parties hereto
shall make, execute, acknowledge and deliver such other instruments and
documents, and take all such other actions, as may be reasonably required in
order to effectuate the purposes of this Agreement and to consummate the
transactions contemplated hereby. Subject to the provisions hereof, each party
shall, in connection with entering into this Agreement, performing its
obligations hereunder and taking any and all actions relating hereto, comply
with all applicable laws, regulations, orders, and decrees, and promptly provide
the other party with all such information as it may reasonably request in order
to be able to comply with the provisions of this sentence.

 

10.5. Waivers. No failure or delay on the part of the parties in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. No
modification or waiver of any provision of this Agreement or consent to any
departure by the parties therefrom shall in any event be effective unless the
same shall be in writing, and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.

 

10.6. Change of Law. If, due to any change in applicable law, regulation, or
interpretation thereof by any court of law or other governing body having
jurisdiction subsequent to the date of this Agreement, performance of any
provision of this Agreement or any transaction contemplated hereby shall become
impracticable or impossible, the parties hereto shall use their best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

 

10.7. Confidentiality. Subject to any contrary requirement of law and the rights
of each party to enforce its rights hereunder in any legal action, each party
agrees that it shall keep strictly confidential, and shall cause its employees
and agents to keep strictly confidential, any information that it or any of its
employees or agents may require pursuant to, or in the course of performing its
obligations under, any provision of this Agreement.



--------------------------------------------------------------------------------

10.8. Headings. Descriptive headings are for convenience only and shall not
control or affect the meaning or construction of any provision of this
Agreement.

 

10.9. Counterparts. For the convenience of the parties, any number of
counterparts of this Agreement may be executed by the parties hereto, and each
such executed counterpart shall be, and shall be deemed to be, an original
instrument.

 

10.10. Notices. All notices, requests, claims and other communications hereunder
shall be in writing and shall be given or made (and shall be deemed to have been
duly given or made upon receipt) by delivery by hand, by reputable overnight
courier service, by facsimile transmission, or by registered or certified mail
(postage prepaid, return receipt requested) to the respective parties at the
addresses (or at such other address for a party as shall be specified in a
notice given in accordance with this Section 10.10) listed below:

 

Distributing at:

    

Texas Industries, Inc.

      

1341 W. Mockingbird Lane

      

Dallas, Texas 75247

      

Attn: General Counsel

      

Phone: (972) 647-6700

      

Fax: (972) 647-3320

Controlled at:

    

Chaparral Steel Company

      

300 Ward Road

      

Midlothian, Texas 76065

      

Attn: General Counsel

      

Phone: (972) 775-8241

      

Fax: (972) 775-1930

 

or to such other address as any party may, from time to time, designate in a
written notice delivered in a like manner. Notice delivered by hand shall be
deemed given when received by the recipient. Notice delivered by mail as set out
above shall be deemed given three (3) business days after the date the same have
been deposited in a United States post office. Notice delivered by reputable
overnight courier shall be deemed given on the next following business day after
the same have been deposited with a reputable overnight courier (e.g., Federal
Express). Notice given by facsimile transmission shall be deemed given on the
day of transmission if such transmission is sent prior to 5:00 P.M. central
standard time and if telephone confirmation of receipt is obtained promptly
thereafter.

 

10.11. Costs and Expenses. Unless specifically provided herein, each party
agrees to pay its own costs and expenses resulting from the fulfillment of its
respective obligations hereunder.

 

10.12. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and shall
supersede all prior agreements and undertakings, both written and oral, between
the parties with respect to the subject matter hereof and thereof. On or prior
to the Distribution Date, all agreements (other than this Agreement) providing
for the allocation or sharing of Taxes to which any Controlled Affiliate would
otherwise be bound following the Distribution shall have no further force and
effect.

 

10.13. Interest on Late Payments. If a party delays making any payment beyond
the due date hereunder, such party shall pay interest on the amount unpaid at
the IRS Interest Rate for each day and the actual number of days for which any
amount due hereunder is unpaid.

 

10.14. Amendments. This Agreement may not be amended or modified except (a) by
an instrument in writing signed by, or on behalf of, the parties or (b) by a
waiver in accordance with Section 10.5.

 

10.15. No Third-Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective present
and future Subsidiaries, and nothing herein, express or implied, is intended to
or shall confer upon any third parties any legal or equitable right, benefit or
remedy of any nature whatsoever under or by reason of this Agreement.



--------------------------------------------------------------------------------

10.16. Governing Law and Severability. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Texas, including the
provisions of such laws relating to conflict of laws. If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by any law or public policy, all other terms and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to any party. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in an acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible.

 

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers, each of whom is duly authorized, all as
of the Distribution Date.

 

DISTRIBUTING:

TEXAS INDUSTRIES, INC.

By:

 

/s/ Richard M. Fowler

--------------------------------------------------------------------------------

Name:

 

Richard M. Fowler

Title:

 

Executive Vice President – Finance and Chief

   

Financial Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective officers, each of whom is duly authorized, all as
of the Distribution Date.

 

CONTROLLED:

CHAPARRAL STEEL COMPANY

By:

 

/s/ J. Celtyn Hughes

--------------------------------------------------------------------------------

Name:

 

J. Celtyn Hughes

Title:

 

Vice President and Chief Financial Officer